DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (USPN 2017/0162637 A1).

As to claim 1, Choi teaches a display device comprising:

at least one hole area located in an active area of the display panel (see at least figs. 2-3: hole area TH); and
a boundary area disposed to be in contact with an outer circumference of the at least one hole area (see at least figs. 2-3: non-display area NA, [0012], [0032], [0079], [0084], [0096]),
wherein the plurality of data lines include:
a plurality of first data lines, through which a data voltage is supplied to first color subpixels among the plurality of subpixels, a part of each of the plurality of first data lines being disposed in the boundary area (see at least figs. 12-14 and [0098] “Because the curved data lines DLj-3 to DLj+2 are alternately located at different layers, a pitch between the data lines DLj-3 to DLj+2 may be reduced”); and
a plurality of second data lines, through which the data voltage is supplied to second color subpixels among the plurality of subpixels, a part of each of the plurality of second data lines being disposed in the boundary area, the plurality of second data lines being disposed on a layer different from a layer on which the plurality of first data lines are disposed (see at least figs. 12-14 and [0098] “Because the curved data lines DLj-3 to DLj+2 are alternately located at different layers, a pitch between the data lines DLj-3 to DLj+2 may be reduced”; [0121]: OLED with red, green and blue subpixels).
However, Choi fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Choi because all the embodiments provide a display device that reduces an area of a first non-

As to claim 2, Choi teaches the display device according to claim 1 (see above rejection), wherein the plurality of gate lines are disposed on a layer different from the layers on which the plurality of data lines are disposed, and a vertical distance between the plurality of second data lines and the plurality of gate lines is greater than a vertical distance between the plurality of first data lines and the plurality of gate lines (see at least fig. 12-14: DL and SL)

As to claim 3, Choi teaches the display device according to claim 1 (see above rejection), wherein the plurality of first data lines further supply the data voltage to third color subpixels, and a peak wavelength of light emitted by the second color subpixels is smaller than a peak wavelength of light emitted by the first color subpixels and greater than a peak wavelength of light emitted by the third color subpixels (see at least [0121]: OLED with red, green and blue subpixels and fig. 17A: OLED display for small personal display devices – note a skilled person would consider subpixel arrangements that are most commonly used on such OLED displays in the art.  The majority of OLED mobile phone displays are manufactured by Samsung who generally use their Pentile (RTM) arrangement of a column of green subpixels and a column of alternating red and blue subpixels. Such an arrangement would therefore be considered by the skilled person).

As to claim 4, Choi teaches the display device according to claim 1 (see above rejection), wherein the plurality of first data lines alternate with the plurality of second data lines (see at least [0098] “data lines DLj-3 to DLj+2 are alternately located at different layers”).

As to claim 5, Choi teaches the display device according to claim 1 (see above rejection), wherein the plurality of first data lines and the plurality of second data lines are made of a same material (see at least figs. 1-3 and note it would be obvious to one skilled in the art for both sets of data lines being formed from the same material since the data lines perform the same function).

As to claim 6, Choi teaches the display device according to claim 1 (see above rejection), wherein at least a portion of the part of each of the plurality of first data lines and the part of each of the plurality of second data lines disposed in the boundary area is curved (see at least [0098] “the curved data lines DLj-3 to DLj+2 are alternately located at different layers, a pitch between the data lines DLj-3 to DLj+2 may be reduced, so that an occupying ratio of (e.g., the overall size of) the first non-display area NA1 in the substrate 100 may be reduced”.

As to claim 7, Choi teaches the display device according to claim 1 (see above rejection), wherein at least a portion of the part of each of the plurality of first data lines and the part of each of the plurality of second data lines disposed in the boundary area are bent (see at least [0098] “ curved data lines DLj-3 to DLj+2”).

As to claim 8, Choi teaches the display device according to claim 1 (see above rejection), wherein the boundary area is spaced apart from a boundary of the active area (see at least figs. 2-3 and 12-14: non-display area NA).

As to claim 9, Choi teaches the display device according to claim 1 (see above rejection), wherein at least one of the plurality of first data lines and the plurality of second data lines supplies the data voltage to at least one subpixel among the plurality of subpixels, disposed in one side of the at least one hole area, and at least one subpixel among the plurality of subpixels, disposed in the other side of the at least one hole area (see at least figs 2-4 and 11-15).

As to claim 10, Choi teaches the display device according to claim 1 (see above rejection), wherein the plurality of subpixels are disposed in the active area except for the at least one hole area and the boundary area (see at least figs 2-4 and 11-15: hole TH and non-display area NA).

As to claim 11, Choi teaches the display device according to claim 1 (see above rejection), wherein the at least one hole area includes a first hole area and a second hole area disposed adjacent to the first hole area, and at least two data lines among the plurality of data lines, disposed in the boundary area located between the first hole area and the second hole area, are curved in opposite directions (see at least figs. 2-3, 11-15, 17A).

As to claim 12, Choi teaches the display device according to claim 11 (see above rejection), wherein the at least two data lines disposed adjacent to each other and curved in the opposite directions are disposed on different layers (see at least [0009], [0014], [0089]-[0091], [0149]).

As to claim 13, Choi teaches a display device comprising:
at least one hole area disposed in an active area (see at least figs. 2-3: hole area TH);
a boundary area disposed to be in contact with an outer circumference of the at least one hole area (see at least figs. 2-3: non-display area NA, [0012], [0032], [0079], [0084], [0096]); and
a plurality of data lines respectively having a part disposed in the boundary area, at least a portion of the part being curved (see at least figs. 2-4 and [0009] “the plurality of data lines including first and second data lines adjacent the through portion at different layers, and having at least a portion thereof curved along a perimeter of the through portion”, [0089]-[0092], [0096], [0123]),
wherein two adjacent data lines among the plurality of data lines are disposed on different layers (see at least [0009] “the plurality of data lines including first and second data lines adjacent the through portion at different layers, and having at least a portion thereof curved along a perimeter of the through portion”, [0097]-[0099]).
However, Choi fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of 

As to claim 14, Choi teaches the display device according to claim 13 (see above rejection), wherein at least one data line among the plurality of data lines is electrically connected to a circuit element disposed in at least one subpixel located in one side of the boundary area and electrically connected to a circuit element disposed in at least one subpixel located in another side of the boundary area (see at least figs. 2-3 & 11-15).

As to claim 15, Choi teaches the display device according to claim 13 (see above rejection), wherein the boundary area is spaced apart from a boundary of the active area (see at least figs. 2-3 and 12-14: non-display area NA).

As to claim 16, Choi teaches the display device according to claim 13 (see above rejection), further comprising a plurality of gate lines disposed on a layer different from the layers on which the plurality of data lines are disposed, each of the plurality of gate lines having a part disposed in the boundary area, at least a portion of the part being curved, wherein two adjacent gate lines among the plurality of gate lines are disposed on a single layer (see at least [0009], [0015], [0016], [0091], [0097], [0098], [0123], [0136], [0137]).

As to claim 17, Choi teaches the display device according to claim 16 (see above rejection), wherein a data line among the two adjacent data lines, having a greater vertical distance from the plurality of gate lines, supplies a data voltage to green subpixels (see at least [0121]: OLED with red, green and blue subpixels and fig. 17A: OLED display for small personal display devices – note a skilled person would consider subpixel arrangements that are most commonly used on such OLED displays in the art.  The majority of OLED mobile phone displays are manufactured by Samsung who generally use their Pentile (RTM) arrangement of a column of green subpixels and a column of alternating red and blue subpixels. Such an arrangement would therefore be considered by the skilled person).

As to claim 18, Choi teaches the display device according to claim 16 (see above rejection), wherein a data line among the two adjacent data lines, having a smaller vertical distance from the plurality of gate lines, supplies a data voltage to red subpixels and blue subpixels (see at least [0121]: OLED with red, green and blue subpixels and fig. 17A: OLED display for small personal display devices – note a skilled person would consider subpixel arrangements that are most commonly used on such OLED displays in the art.  The majority of OLED mobile phone displays are manufactured by Samsung who generally use their Pentile (RTM) arrangement of a column of green subpixels and a column of alternating red and blue subpixels. Such an arrangement would therefore be considered by the skilled person).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (USPN 2020/0403057 A1) teaches a first data line and a second data line, and each of the first data line and the second data line bypasses an edge of the first area in the intermediate area, and a bypass portion of the first data line and a bypass portion of the second data line overlap each other in the intermediate area (see at least figs. 15, 18, 19); and 
Seon et al. (USPN 2020/0403050 A1) teaches a display panel that includes: a substrate including a first area, a second area, and a third area; a stacked structure corresponding to a plurality of display elements in the second area, the stacked structure including a pixel electrode, an opposite electrode, and an intermediate layer between the pixel electrode and the opposite electrode; and a plurality of grooves in the third area, wherein the stacked structure includes at least one organic material layer that is disconnected by the plurality of grooves, at least one groove of the plurality of grooves is defined in a first multi-layer including a first lower layer and a first upper layer, and at least one of the first lower layer and the first upper layer includes a plurality of sub-layers (see at least figs. 10-11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        2/12/21
				/AMARE MENGISTU/                                                     Supervisory Patent Examiner, Art Unit 2623